The opinion of the court was delivered by
The Chancellor.
For the reason stated in the opinion of the Supreme Court, that the amount recovered in the court below was a tonnage duty imposed by the state on vessels engaged in commerce, and therefore prohibited by the federal constitution, the judgment of the Supreme Court is affirmed. We agree with that court in holding that the imposition in this case is a tonnage duty, and that such duty, when imposed by a state, is unconstitutional. With these views, it is not necessary for us to express any opinion on the other grounds upon which the decision of that court is based.
For affirmance — The Chancellor, Chief Justice, Depue, Scudder, Van Syokel, Woodhull, Clement, .Dodd, Lathrop, Ogden, Olden, Wales. 12.
For reversal — None.
Cited in Geraghty v. McMicker, 8 Vr. 580.